Title: To George Washington from Richard Price, 11 June 1781
From: Price, Richard
To: Washington, George


                        
                            Newington Green June 11th 1781
                        
                        Dr Price presents his best respects to General Washington, and hopes he does not take an improper liberty by
                            acquainting him that he has known Mr Baynham, the bearer of this, for Several years; and that he has reason to believe that
                            he is a person of unexceptionable character, friendly to the independence of the united States of America, and an able
                            Anatomist and Surgeon.

                    